Deen, Judge,
dissenting. Since this dissent marks the fourth point of view on this case, it will be well first to state the positions on which all the judges are in agreement. We are all of the opinion that the core question is whether this case was in fact pending or whether it was already defunct at the time when *534the plaintiff filed his voluntary dismissal. We agree that if at the time the trial court finally overruled the general demurrers on June 29, 1967, from which order this appeal was taken, there was any amendment not previously passed on, which was not filed too late to be considered, and which in fact cured the defects pointed out in our decision when the case was here before, then the case is pending and could be dismissed by the plaintiff. Some of us, but not all, think that if there was any material amendment which could be considered and had not been previously adjudicated, the case was pending whether that amendment was sufficient to cure the defects in the petition or not. Others are of the opinion that the right to amend had expired, and the case was defunct, prior to the final order of June 29. Here there is another difference of opinion, for while we all agree that when a case is dismissed or otherwise “dies,” it must expire on some ascertainable date. Some who entertain this view believe the petition was dismissed as of September 25, 1964 (the trial court’s first order sustaining the general demurrer with 30 days leave to amend), while others believe it expired on the date (between March and June, 1967) when the remittitur from this . court on the first appeal was made the judgment of the trial court, and still others set the date at August 7, 1967, when the plaintiff voluntarily dismissed the case in the trial court. These points of view give rise to the following questions:
1. Where the order of the trial court “sustains the general demurrer with 30 days leave to amend” and an amendment is actually 'filed within the 30 days, is the right to amend thereafter cut off? My position is that the right to amend is cut off in only two instances: (a) Where no amendment is filed within the time granted in the order (Northside Manor v. Vann, 219 Ga. 298 (133 SE2d 32)) and (b) where the order contains an “automatic dismissal” feature and by its terms provides that the petition “stand dismissed” or similar language unless, within the time limited it “meets the criticism of the demurrer,” etc. Gamble v. Gamble, 193 Ga. 591 (19 SE2d 276); Simpson v. Hayes, 208 Ga. 754 (69 SE2d 567). Otherwise I think the right to amend is “as broad as the doctrine of universal salvation,” and that the case remains pending until an order dismissing it *535is written and signed. Graham v. Phinizy, 204 Ga. 638, 643 (51 SE2d 451); Freeman v. Brown, 115 Ga. 23 (41 SE 385). An order conditionally sustaining a general demurrer with leave to amend, and with no dismissal feature, cannot of itself preclude amendment. “It is impossible to couch an order or judgment in such language as to have the effect of presently dismissing the petition and at the same time retaining it in court to be amended.” Perkins v. First Nat. Bank, 221 Ga. 82, 93 (143 SE2d 474). Such an order may, at the election of the pleader be treated as final for purposes of appeal, but also at his election he may amend, in which case the conditional order becomes functus officio. Peacock Constr. Co. v. Chambers, 223 Ga. 515 (156 SE2d 348), approving Chambers v. Peacock Constr. Co., 115 Ga. App. 670, 673 (155 SE2d 704), where a distinction is drawn between cases which do “not carry a self-executing provision; that is to say, . . . [do] not provide as in the present case that in default of an amendment within the time allowed the petition should stand dismissed.” I do not think there was any automatic dismissal under the order conditionally sustaining the demurrers on September 25, 1964.
2. If I am wrong as to the general effect of such an order as discussed above, I think it is the law of this case that the right to amend was not cut off by the 1964 order, because in this case we held on its prior appearance that, plaintiff having filed an amendment within the time allowed, he could thereafter file another amendment which the trial court properly allowed and considered after the time stated in the order had passed. General Motors Corp. v. Jenkins, 114 Ga. App. 873 (1) (152 SE2d 796), cert, denied, 114 Ga. App. 885. It is therefore the law of this case that this court cannot, as the majority opinion seeks to do, go back to the 1964 order as a basis for dismissal, or as basis for refusing to consider amendments subsequently filed.
3. The remaining view, proposed by Judge Jordan’s special concurrence, is that the right to amend was cut off, and the petition accordingly ceased to be a “pending case” as of the date the remittitur from this court on its previous appearance wás made the judgment of the trial court. I agree with him that under Georgia Indus. Realty Co. v. Smith, 219 Ga. 482 (134 *536SE2d 36), if the first amendment, which was timely filed, was insufficient, the second amendment, filed after the order was taken, should have been stricken. But with the last amendment stricken the amendment of March 8, 1967, would remain, and if the March 8 amendment was good the plaintiff could again amend, so in either event the sufficiency of the petition depends on the sufficiency of the March 8 amendment. I think that this amendment did cure the defects pointed out when this case was here before.
This court gave a clear invitation to amendment when it said: “The petition in this case fails to make this one allegation which would bring the manufacturer’s liability into being.” That allegation, we said, was that “the manufacturer should have foreseen that a dealer might fail to discover and remedy the defect” which was built into the automobile in the manufacturer’s plans and specifications. This allegation, with others in considerable detail, was added. Let us grant that an allegation that one guilty of the negligence causing the injury should have foreseen that another would not discover and remedy it is a conclusory allegation: it is nevertheless grounded on the facts already alleged concerning the acts and negligence of both defendants, and as such is a conclusion supported by the allegations of the petition and is not subject to special or general demurrer any more than an allegation that the defendant “had knowledge of” certain facts previously alleged (Stewart Oil Co. v. Bryant, 93 Ga. App. 191 (91 SE2d 48); Jackson v. Co-op. Cab Co., 102 Ga. App. 688 (117 SE2d 627)) or that the defendant “admitted” certain facts previously alleged (Hardin v. Council, 92 Ga. App. 722 (89 SE2d 837)) or that the plaintiff was “free from fault” where the fact situation is stated. Salmon v. Rogers, 40 Ga. App. 73, 77 (3) (149 SE 52). A conclusion in pleading is not subject to special demurrer if the inference there stated may be legitimately drawn from the special facts pleaded. Saliba v. Saliba, 202 Ga. 279 (42 SE2d 748). One who is himself negligent is as a matter of law required to anticipate that others may also be negligent as to the same subject matter. Williams v. Grier, 196 Ga. 327 (26 SE2d 698). Every fact upon which this inference rests had already been stated. I do not know, and *537no member of this court has suggested, what other facts might have been alleged as a basis for the statement that General Motors, after its described negligence in failing to design the Corvair correctly, failing to test it properly, and failing to inspect it so as to discover its defects, was also negligent in failing to anticipate that the defects it built into the design of the car would not be discovered by the dealer to whom it was delivered for sale.
Gordon County Broadcasting Co. v. Chitwood, 212 Ga. 21 (90 SE2d 5) relied on in the special concurrence, is not in point. Reference to the first appearance of that case (211 Ga. 544 (87 SE2d 78)) shows that the petition failed to allege facts to show that they were not an ordinary and necessary incident of the use of the premises.
What this court held on the first go-around was that even though there were factually supported allegations of negligence on the part of General Motors in its method of design, manufacture, and inspection of the Corvair, it was insulated against liability for injuries of the ultimate purchaser by the negligence prior to sale, absent a specification of negligence to the effect that General Motors should have anticipated that the dealer would be so negligent. We called for allegations of awareness on the part of General Motors, not for more information about what had actually been done. These were supplied. In Chit-wood the court called for facts, and they were not supplied. “A mere reading of the allegations will reveal that petitioner has alleged no facts, but simply alleged certain conclusions from the facts which this court held in Gordon County Broadcasting Co. v. Chitwood, [211 Ga. 544 (87 SE2d 78)], were not sufficient to set out a cause of action for the abatement of a nuisance by injunction, unless further facts were made to appear, and which offer no sufficient basis upon which to base the conclusions here drawn.” Gordon County Broadcasting Co. v. Chitwood, 212 Ga. 21 (2), uspra.
Let it also be remembered that the trial court never ruled on the March 8, 1967, amendment, and when it did rule on the petition as finally rewritten (the purpose of the last amendment being to delete the dealer as a co-defendant) it overruled the *538general demurrer. The case was pending under this final order, and the plaintiff therefore had the right of voluntary dismissal.
I am authorized to state that Chief Judge Felton concurs in this dissent.